Title: From Thomas Jefferson to William Lee, 17 January 1825
From: Jefferson, Thomas
To: Lee, William


Dear Sir
Monto
Jan. 17. 25.
We have no funds at present applicable to the purchase of the collection of shells of mr Wyer proposed in your favor of the 8th and whether we shall have such funds depends on the allowance by Congress of a claim of the state of Virga now depending before them, and a portion of which is given to our Univy if obtained. until this shall be determd I can only hold the proposn of your letter in reserve to be considered of when that determn shall enable us to take the matter into considn.be pleased to accept the assurce of my great respect and esteem,Th: J.